DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-3, 6-8, 11, 13, 15-16, and 19-28 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the specification, drawings, and claims given in the last Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 60/984,948, 61/060,226, 61/097,394, 12/262,862, 12/483,768, 12/813,738, 12/813,715, 61/233,326, 61/300,511, 61/430,318, and 61/438,684, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed invention described in claims 1-3, 6-8, 11, 13, 15-16, and 19-28 do not have adequate support in the disclosure of the prior-filed 
Not in at least ‘948, ‘226, ‘394, ‘862, ‘768, ‘326, ‘511, ‘738, ‘715, ‘318, ‘684: “determining a plurality of interestingness aspects corresponding to the plurality of entities, each interestingness aspect being determined based on a comparison between the current context of the user and the current context of the user and the current context of a respective entity and further based on a similarity of the respective entity to the learned preferences of the user ….”
Not in at least ‘948, ‘226: “generating at least one recommendation of at least one entity of the plurality of entities for the user based on ranking the plurality of interestingness aspects ….”
As respective dependent claims further limit each of the independent claims, the dependent claims also do not have adequate support in the disclosure of the provisional applications. Accordingly, claims 1-3, 6-8, 11, 13, 15-16, and 19-28 are not entitled to the benefit of the provisional applications.
	However, the present application, filed on 08/19/2019, claims priority to U.S. Patent Application Serial No. 13/155,917 filed on June 8, 2011, which supports the instant claims; therefore, the present application meets the conditions for receiving the benefit of an earlier filing date of June 8, 2011 under 35 U.S.C. 119(e). Therefore the effective date of invention of the present application is no later than June 8, 2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because (a) in Fig. 30, “Glenbeck” should be “Glenn Beck”, “marrage” should be “marriage”, and “offeres” should be “offers”; (b) Fig. 40 contains text on a shaded see 37 CFR § 1.84(p)(3); and (c) in Fig. 38, upper left hand corner, text is so small and blurry that it is essentially unreadable; see id.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner thanks Applicant for submitting the amendments to the specification, which appear to make it a substantial improvement over the original.  While Examiner is withdrawing the objection, Examiner nonetheless recommends that Applicant read over the specification once more to identify any errors or informalities that might remain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms “similar”, "authoritative", and “famous” in claim 13 are relative terms which render the claim indefinite.  The terms “similar”, "authoritative", and “famous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define what an “authoritative” source is, nor does it provide an example of what sources qualify as “authoritative.”  Since reasonable people can disagree as to what sources are “authoritative,” an ordinary artisan would not understand the exact metes and bounds of the term.  Furthermore, the specification never explicitly defines “similar,” and it is unclear how “similar” the person has to be to the user for the term to apply.  Finally, the specification never defines “famous”, and since fame is relative along both geographic and interest-based axes (e.g., a Bollywood actor may be unknown in America and a classical composer may be unknown among punk rock fans), an ordinary artisan could not reasonably know what the requisite degree of fame is for the term to apply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 11, 13, 15-16, and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[D]etermining a plurality of current contexts of [a] plurality of entities:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of ascertaining the current state of a set of entities.
[D]etermining a current context of a user:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining the user context.
[L]earning preferences of the user…:  Learning a user’s preferences is mentally performable.
 [D]etermining a plurality of interestingness aspect s corresponding to the plurality of entities, each interestingness aspect being determined based on a comparison between the current context of the user and the current context of a respective entity and further based on a similarity of the respective entity to the learned preferences of the user:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that information may be interesting to a user because it is similar to his preferences and that the user’s current situation may render him more open to receiving it.
[G]enerating at least one recommendation of at least one of the plurality of entities for the user based on ranking the plurality of interestingness aspects:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of recommending an item to a user based on a ranking of how interesting it may be relative to other choices.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows:
[C]ollecting topical information from a plurality of Internet sources, the topical information identifying a plurality of entities:  This limitation recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
[L]earning … by a model trained using machine learning with training data generated from at least one of user response data, user rating data, and user interaction data:  The recitation of machine See MPEP § 2106.05(f).  Alternatively, the performance of the learning using machine learning recites the insignificant extra-solution activity because machine learning is well-known and is tangentially related to the claimed method for providing interestingness recommendations.  See MPEP § 2106.05(g). 
[P]roviding the at least one recommendation to a device associated with a user:  This limitation recites the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).
Furthermore, the recitation that the advice facility is “computer-based” and that the interestingness rating is determined using “machine learning” are of no avail.  Mere instructions to apply a judicial exception on a generic computer programmed with a generic class of algorithm does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The providing limitation recites the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  The use of machine learning to learn user preferences is also well-understood, routine, and conventional.  See Chickering et al. (US 20020180805), paragraph 47 (disclosing that a probabilistic model created using conventional machine learning techniques may be used to obtain a set of user preferences and make recommendations therewith).  As an ordered whole, the claim is directed to a mentally performable method of making a recommendation based on an individual’s location.  Nothing in the claim recites significantly more than this.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitation, “providing the at least one recommendation includes providing source information from the Internet source,” recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation of the claim recites the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the source information includes a visual indicator of an extent of similarity to preferences of at least one other individual.”  This limitation represents the insignificant extra-solution activity of mere data output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim’s further limitation recites the well-understood, routine, and conventional activity of retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the user includes a current location of the user.”  This limitation merely states in more detail what the context of the user is and does nothing to alter the mental nature of the underlying algorithm.  
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “each interestingness aspect is further based on determining whether topical information of the respective entity is new as determined by a date of emergence on respective Internet sources.”  This limitation could encompass the mental determination that a topic is interesting because it is new.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 8
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “each interestingness aspect is further based on a ratio of a number of users rating the respective entity to a number of times the respective entity was saved by users.”  This limitation could encompass the mental determination that a topic is interesting because the ratio between the number of users rating the item and the number of times the item was saved is favorable.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the plurality of entities includes at least one of location of a store, a restaurant, a point-of-interest, or a product location.”  This limitation merely details what the entities are and does not change the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 13
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the at least one of the user response data, the user rating data, and the user interaction data is provided by at least one of: the user; a friend of the user; a person having similar tastes as the user; an authoritative source; or a famous person.”  This limitation merely specifies who provides the underlying data and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the user interaction data [are] online behavior, including at least one of buying behaviors, browsing behavior, social networking behavior, and location-based behaviors.”  This limitation merely specifies the dataset of user behavior and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the at least one recommendation is at least one of items to buy, places to visit, places to attend, and places to eat.”  This limitation merely specifies the type of recommendation and does not alter the mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 19
Step 1:  The claim recites a non-transitory machine-readable storage medium; therefore, it falls into the statutory category of articles of manufacture.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with one exception: the claim recites a “non-transitory machine-readable storage medium” and “one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic computer equipment amounts to a mere instruction to apply the exception and cannot integrate the judicial exception into a practical application.  See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim 20
Step 1:  The claim recites a system comprising a computer-based advice facility comprising one or more processes; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with one exception: the claim recites a “computer-based advice facility, comprising one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic computer equipment amounts to a mere instruction to apply the exception and cannot integrate the judicial exception into a practical application.  See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes a current availability of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current availability of the respective entity indicates whether the respective entity is open.”  This limitation merely indicates what data are involved in the current availability and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 23
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current availability of the respective entity indicates whether the respective entity is sold out.”  This limitation merely indicates what data are involved in the current availability and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 24
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “each interestingness aspect is determined further based on whether the respective entity will be available in an estimated time to reach the respective entity.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether an entity is interesting to a user based on the availability of the entity.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 25
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes a current location of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 26
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes weather at the current location of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 27
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “learning the preferences of the user includes learning under what contexts the user initiates a search for a type of entity.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what a user’s preferences are by determining when and in what situations he performs certain searches.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 28
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the learned preferences of the user indicate preferences based on the time of day.”  This limitation merely delineates further what the preferences of the user are and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 11, 13, 15-16, 19, 21, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gourley et al. (US 9235848) (“Gourley”) (claiming priority to provisional application 60/948,588, filed Jul. 9, 2007, disclosing substantially the same subject matter and attached) in view of Herz et al. (US 20010014868) (“Herz”).
Regarding claim 1, Gourley discloses “[a] method implemented by a computing device of providing a real-time recommendation (may also be embodied as a non-transitory computer readable medium, see Gourley, col. 24, ll. 48-60 (disclosing the user of memory storage devices such as random-access memory and non-volatile memory)), the method comprising:
collecting topical information from a plurality of Internet sources, the topical information identifying a plurality of entities (social media networking application [Internet source] is based around four different entities: user profiles, activity entities, expressions, and expression recognitions; user profiles may include content such as biographical information, personal interests, photos, video, music, multimedia content, etc. [topical information]; the activity entities include real-world locations, experiences, events, and accomplishments – Gourley, col. 4, ll. 14-29 and 38-55); 
determining a plurality of current contexts of the plurality of entities (metadata collector can include lists or surveys that ask users to submit activity entities; examples may include surveys on “best hamburger in San Francisco,” which is associated with elements such as San Francisco geography, food and drink, hamburgers, and restaurants [i.e., the system determines, for instance, that a certain restaurant entity is currently located in San Francisco and currently serves hamburgers] – Gourley, col. 20, ll. 17-36); 
determining a current context of a user (discovery and bookmarking applications may utilize location determination services and sensors; the user’s location [current context] may be used to filter or narrow the list of activity entities presented to the user – Gourley, col. 7, ll. 15-34); 
learning preferences of the user by a model trained using machine learning with training data generated from at least one of user response data, user rating data, and user interaction data (machine learning techniques may be used to identify and extract statistically significant word phrases from user-generated content [user interaction data]; these extracted word phrases will be used to categorize the user-generated content and form the basis of links between this user-generated content and other content provided by the social media networking service; a hyperlink associated with the extracted word phrases may be provided, the hyperlink including links to potentially related content [i.e., the system determines the preferences of the user and uses those preferences to recommend content related to the user’s preferences] – Gourley, col. 15, l. 57-col. 16, l. 3 and col. 16, ll. 19-35); 
determining a plurality of interestingness aspects corresponding to the plurality of entities (discovery and bookmarking applications can utilize location determination services and sensors; the user’s location can be used to filter or narrow the list of activity entities presented to the user [i.e., the activity entities may be deemed interesting based on a comparison between the user’s current location and the activity’s location – Gourley, col. 7, ll. 15-34; discovery application may also recommend activity entities to users based on their previously completed activity entities, their ratings of activity entities, and users’ preferences [i.e., the system determines the activity is interesting to the user; interestingness aspects = any entities or aspects of entities that can be ranked and relate to the interestingness of an entity for a user; for example, the activities, recognitions, user profiles, and expressions are each associated with an “interestingness aspect” or rank/score insofar as each entity can be ranked or scored for interestingness, see col. 9, ll. 3-17 and 48-62]– id. at col. 6, ll. 32-47) …;
generating at least one recommendation of at least one entity of the plurality of entities for the user (interest-based and activity-based relationships can be used to determine detailed demographic information about users and to predict and/or recommend other activities [entities] of interest to users – Gourley, col. 2, l. 58-col. 3, l. 3) based on ranking the plurality of interestingness aspects (higher ranked expression entities are given more prominent placement on web pages associated with their activity entities [i.e., higher ranked expression entities are deemed more interesting, or the “interestingness aspect” of some expression entities is ranked more highly than the interestingness aspect of other entities] – id. at col. 9, ll. 48-62); and 
providing the at least one recommendation to a device associated with the user (interest-based and activity-based relationships can be used to determine detailed demographic information about users and to predict and/or recommend other activities of interest to users – Gourley, col. 2, l. 58-col. 3, l. 3; computer systems for use with the invention include output devices including display and audio output devices – id. at col. 24, ll. 27-47).”
Herz discloses that “each interestingness aspect [is] determined based on a comparison between the current context of the user and the current context of a respective entity (evaluation of interest [interestingness aspect] in an offer X [entity] by a shopper U [user] can be computed as a weighted average of the intrinsic quality of X q(U, X) and the topical interest f(U, X) that shoppers like U have in offers like X; finding or computing the value of the topical interest relies on a heuristic whereby when X and Y are similar offers and U and V are similar shoppers, then f(U, X) has a similar value to f(V, Y) [current context of user U = similarity of user U to user V; current context of entity X = similarity of offer X to offer Y] – Herz, paragraphs 167-68) and further based on a similarity of the respective entity to the learned preferences of the user (evaluation of interest [interestingness aspect] in an offer X [entity] by a shopper U [user] can be computed as a weighted average of the intrinsic quality of X q(U, X) and the topical interest f(U, X) that shoppers like U have in offers like X; in determining q(U, X), each attribute value for offer X is weighted by a “quality attribute weight” that indicates the strength of shopper U’s preference for those offers that have high values for the corresponding quality attribute – Herz, paragraphs 167-68); … [and]
at least one recommendation [is generated] … based on ranking the plurality of interestingness aspects (in determining the interestingness of offer X, one needs to be able to tell whether offer X is more interesting than offer Y (a ranking) – Herz, paragraph 243; the interest r(U, X) [interestingness aspect] that a given offer X holds for a shopper U is a weighted average of q(U, X) and f(U, X) [so that the ranking of the interestingness of offer X is really a ranking of the r values/interestingness aspects] – id. at paragraph 167; items are recommended based on similarity of interest [i.e., if offer X is more interesting to user U than offer Y, X will be ranked more highly than Y and recommended over Y] – id. at paragraph 206) ….”
Herz and the instant application both relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Gourley with to calculate the interestingness of an entity based on a comparison between its context and that of a user and based on a comparison between it and the preferences of the user and to rank the interestingness aspects, as disclosed by Herz, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a more accurate recommendation to the user by basing it on multiple factors and not merely a single factor.  See Herz, paragraph 167.

Claim 19 is a non-transitory computer-readable medium claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

social media networking application is based around, inter alia, user profiles, which can include selected content such as biographical information [i.e., information that identifies the user, the source of the information] – Gourley, col. 4, ll. 14-29).”

Regarding claim 3, Gourley, as modified by Herz, discloses that “the source information includes a visual indictor of an extent of similarity to preferences of at least one other individual (discovery applications enable users to identify users sharing similar interests; an indicator may present a view or icon representing two user profiles, and a bar graph or other indicator may represent the user’s score in that area or category, relative to the other user – Gourley, col. 22, ll. 9-19).”

Regarding claim 6, Gourley, as modified by Herz, discloses that “the current context of the user includes a current location of the user (discovery and bookmarking applications can utilize location determination services and sensors; the user’s location can be used to filter or narrow the list of activity entities presented to the user – Gourley, col. 7, ll. 15-34).” 

Regarding claim 11, Gourley, as modified by Herz, discloses that that “the plurality of entities includes at least one of of a store, a restaurant, a point-of-interest, or a product location (specific examples of activity entities include restaurants – Gourley, col. 4, ll. 38-55).”

Regarding claim 13,  Gourley, as modified by Herz, discloses that that “the at least one of the user response data, the user rating data, and the user interaction data [are] provided by at least one of:
the user (machine learning techniques are used to identify and extract statistically significant word phrases from user-generated content – Gourley, col. 15, l. 57-col. 16, l. 3); 
a friend of the user; 

an authoritative source; or 
a famous person.”

Regarding claim 15, Gourley, as modified by Herz, discloses that “the user interaction data [are] online behavior, including at least one of buying behaviors, browsing behavior, social networking behavior, and location-based behaviors (upon receiving user-generated content, such as user-created activity entities or an expression related to an activity, machine learning techniques are used to extract statistically significant word phrases from user-generated content and link the user-generated content to other content provided by the social media service; for example, the system might detect the word phrase “Bay Area” in the title “Top 10 Bike Rides in the Bay Area” and identify it as a canonical and semantically interactive location object [the user posting content on social media related to the Bay Area = social networking behavior and location-based behavior] – Gourley, col. 15, l. 57-col. 16, l. 3).”

Regarding claim 16, Gourley, as modified by Herz, discloses that “the at least one determined recommendation is at least one of items to buy, places to visit, events to attend, and places to eat (metadata collector can include lists or surveys that ask users to submit activity entities; examples include “Best Hamburger in San Francisco,” which is associated with metadata elements such as San Francisco geography, food and drink, hamburgers, and restaurants [i.e., it includes a recommendation about places to eat] – Gourley, col. 20, ll. 17-36).”

Regarding claim 21, Gourley, as modified by Herz, discloses that “the current context of the respective entity includes a current availability of the respective entity (discovery and bookmarking applications may utilize location determination services and sensors, and the user’s location can be used to filter or narrow the list of activity entities presented to the user based on whether the activity entities are near the user’s current location [i.e., on whether the entities are available to the user] – Gourley, col. 7, ll. 15-34).”  

Regarding claim 25, Gourley, as modified by Herz, discloses that “the current context of the respective entity includes a current location of the respective entity (system attempts to validate the physical interaction of the user with a tangible real-world entity using, inter alia, user interaction data the indicate whether the user has been at geographical locations of the at least one tangible real-world entity – Gourley, claim 1).”  

Regarding claim 27, Gourley, as modified by Herz, discloses that “learning the preferences of the user includes learning under what contexts the user initiates a search for a type of entity (machine learning techniques are used to identify and extract statistically significant word phrases from user-generated content; these extracted word phrases are used to categorize the user-generated content and form the basis of links between the user-generated content and other content provided by the social media networking service; if there is ambiguity in the extracted word phrases, a list of alternative links to potentially related content can be presented to the user, and the system tracks the user’s selection of the links; for example, if a user creates an expression with the word “stones,” the user’s selection of a link related to the Rolling Stones rather than to mountain climbing is used to update the hyperlinks associated with this word [i.e., the system learns that the user prefers the Rolling Stones to mountain climbing based on the context in which the user searches for the word “stones”] – Gourley, col. 15, l. 57-col. 16, l. 3 and col. 16, ll. 19-51).”

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gourley in view of Herz and further in view of Liang (US 20060106793) (“Liang”).
Regarding claim 7, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Liang discloses that “each interestingness aspect is further based on determining creation or modification date of a web page or file or article is a useful relevancy rank because a user may be interested in the most up to date information or information in a specific date range – Liang, paragraph 282).”
Liang and the instant application both relate to systems that determine the relevancy of information and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gourley/Herz to determine whether an entity is interesting based at least in part on when it emerged on the Internet, as disclosed by Liang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the user gets up-to-date information that is not stale.  See Liang, paragraph 282.

Claims 22-23, 26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gourley in view of Herz and further in view of Neiman et al. (US 20070100698) (“Neiman”).
Regarding claim 22, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Neiman discloses that “the current availability of the respective entity indicates whether the respective entity is open (content may be assigned play parameters for determining the timing and frequency of playback for a particular campaign; for example, a trailer for an upcoming movie may have parameters for hourly placements during the week prior to, and following its opening [so the system takes into account the opening date of the movie in determining what to display/recommend] – Neiman, paragraph 58).”  
Neiman and the instant application both relate to targeted advertising and are analogous.  It would have been obvious to one of ordinary skill in the art before the claimed invention was made to have modified Gourley/Herz such that the system takes into account whether an entity is open, as disclosed by Neiman, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase system accuracy by ensuring that it does not recommend entities that are unavailable to the user.  See Neiman, paragraph 58.

Regarding claim 23, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Neiman discloses that “the current availability of the respective entity indicates whether the respective entity is sold out (in an advertising system for displaying adaptive advertisements [entities] that can change the displayed content in response to external inputs, the system identifies whether, for instance, a group of displays operating on a subway line is sold out at $50 per ad in a first month and provides recommendations and feedback to a system operator [i.e., an ad placement will be less interesting to a prospective purchaser of ads if the placement is sold out] – Neiman, paragraph 80).”  
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to have modified Gourley/Herz such that the system indicates whether an entity is sold out, as disclosed by Neiman, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the system does not recommend items that are not available, thereby increasing user convenience.  See Neiman, paragraph 80.

Regarding claim 26, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Neiman discloses that “the current context of the respective entity includes weather at the current location of the respective entity (in an advertising system for displaying adaptive advertisements for public places that can change the displayed content in response to external inputs, the system has a processor that executes a content-generating decision engine with inputs such as weather conditions and forecast – Neiman, abstract).”  
It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Gourley/Herz such that the system takes into account the weather at the entity’s location, as disclosed by Neiman, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a more customized experience for the user by ensuring that the recommendations made are consistent with the weather.  See Neiman, abstract.

Regarding claim 28, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Neiman discloses that “the learned preferences of the user indicate preferences based on time of day (in an advertising system for displaying adaptive advertisements for public places that can change the displayed content in response to external inputs, external factors such as the time of day can be used by the decision engine to select a playback scenario so that an advertiser can have different advertising content shown during a morning and evening commute [i.e., the system selects advertisements based on what individuals/users in that public place prefer to see during that time of day] – Neiman, paragraph 42).”
It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Gourley/Herz to take into account user preferences based on a time of day, as disclosed by Neiman, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a more customized experience for the user by ensuring that the recommendations made are consistent with the time of day.  See Neiman, paragraph 42.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gourley in view of Herz and further in view of Reed (US 20080045234) (“Reed”).
Regarding claim 24, neither Gourley nor Herz appears to disclose explicitly the further limitations of the claim.  However, Reed discloses that “each interestingness aspect is determined further based on whether the respective entity will be available in an estimated time to reach the respective entity (in a directional assistance network that gives an entity directions from the entity’s current geographic location to an entity’s target location, the user can select routing information based on, inter alia, the probability of reaching a destination within one or more time constraints [so those routes with a higher probability of reaching the destination on time – i.e., those routes in which the destination event is more likely to be available at the arrival time – will be more interesting to the user, and by extension those events for which there is a route with a high probability of arriving on time will be more interesting to the user than those events without such a high-probability route] – Reed, paragraphs 1390 and 1402-1407).”
Reed and the instant application both relate to systems that recommend entities based on whether an entity will be available in time to reach it and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Gourley/Herz to list an entity based on whether it will be available within a time to reach it, as disclosed by Reed, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase user convenience by ensuring that the user does not select entities that will not be available on time.  See Reed, paragraphs 1390 and 1402-1407.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  None of the references used to reject the claims in the previous Office Action are being used to reject the claims in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125

/BRIAN M SMITH/Primary Examiner, Art Unit 2122